Citation Nr: 1549443	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  12-01 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES


1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for anaphylaxis. 

3.  Entitlement to service connection for heart murmur. 

4.  Entitlement to an evaluation in excess of 10 percent for urticaria pigmentosa.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1969 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in San Diego, California. 

In a March 2010 rating determination, the RO initially denied an increased (compensable) disability evaluation for urticaria.  In December 2011, the RO increased the disability evaluation from noncompensable to 10 percent disabling, effective the date of the request for an increased evaluation.  

In a January 2014 rating determination, the RO denied service connection for sleep apnea.  Thereafter, the Veteran perfected his appeal on this issue.  

In September 2014, the Board remanded the issue of an increased evaluation for urticaria pigmentosa for further development.  

In a December 2014 rating determination, the RO denied service connection for anaphylaxis and a heart murmur.  Thereafter, the Veteran perfected his appeal on this issue.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In his June 2014 substantive appeal, perfecting the issue of service connection for sleep apnea, the Veteran indicated that he wanted a Board hearing by live videoconference.  He also checked the box indicating that he wanted to appeal all of the issues listed on the statement of the case and any supplemental statements of the case that the local VA had sent to him.  

On his April 2015 substantive appeal, perfecting the issues of service connection for anaphylaxis and a heart murmur, the Veteran checked the box indicating that he wanted a Board hearing by live videoconference.  He also indicated that he wanted to appeal all of the issues listed on the statement of the case and any supplemental statements of the case that the local VA office had sent to him.  

On a May 2015 VA Form 9, filed in response to the May 2015 supplemental statement of the case issued by the Appeals Management Center on the issue of an evaluation in excess of 10 percent for urticaria pigmentosa, the Veteran checked the box that he desired a Board hearing by live videoconference.  He again checked the box indicating that he wanted to appeal all the issues listed on the statement of the case and any supplemental statements of the case that the local VA office had sent to him.  

It does not appear that any attempts have been made to schedule the Veteran for the requested hearing.  A Veteran has a right to a hearing before the issuance of a Board decision.  38 C.F.R. §§ 3.103(a), (c) (2015).  Therefore, the Veteran should be scheduled for a Board videoconference hearing at the RO in accordance with his expressed desires.  Because such hearings are scheduled by the RO, the Board must remand the case to the RO for that purpose, to ensure full compliance with due process requirements.  See 38 C.F.R. §§ 20.1304 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the San Diego RO before a Veterans Law Judge.  A copy of the notice sent to the Veteran with regard to the hearing should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


